


117 HR 3724 IH: Total Recall Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3724
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Ms. Meng introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require greater notification to the public regarding product recalls, and for other purposes.


1.Short title; FindingsThis Act may be cited as the Total Recall Act. 2.FindingsCongress finds that—
(1)the safety of the consumers in the United States relies on the effectiveness of a company’s outreach; (2)there are at least 400 products recalled each year by the Consumer Product Safety Commission; and
(3)according to the Commission, the average response rate of consumers for most product recalls is between 4 and 18 percent. 3.Increased notification about recalls by companies participating in recalls (a)Mandating public notice and including importersSection 15 of the Consumer Product Safety Act (15 U.S.C. 2064)—
(1)in subsection (c)(1), by striking the Commission may order and inserting the Commission shall order; and (2)in subsection (d)(1), by striking any distributor or retailer of the product and inserting any importer distributor, or retailer of the product to cease distribution of the product or
(b)Notification requirements
(1)RequirementsSection 15(d) of such Act (15 U.S.C. 2064(d)) is further amended— (A)by redesignating paragraph (3) as paragraph (4);
(B)by inserting after paragraph (2) the following new paragraph:  (3)The Commission may not approve an action plan submitted pursuant to paragraph (2) unless such action plan provides that the person submitting the action plan has performed or will perform the following:
(A)Not later than the expiration of the 365-day period starting on the date the Commission approves the action plan, spending on advertising the recall of the product subject to the order, using methods including those determined by the Commission for conducting recalls, an amount equal to the greater of— (i) (I)at least 25 percent of the dollar amount spent by such person in the 12-month period during which such person spent the greatest amount on traditional marketing (not including marketing through the internet) of the product; plus
(II)at least the total dollar amount spent by such person marketing the product through the internet; or (ii)if the product was part of a subscription service, at least 5 percent of the dollar amount spent by such person marketing the subscription service under which the product was sold.
(B)Submitting to the Commission such evidence the Commission determines adequate to show that such person has complied with the requirements in subparagraph (A). (C)Posting in a clear and conspicuous manner the notice described in subsection (c)(1)(D) on any internet website maintained by such person until the participation rate in the recall that is the subject of the notice is at least 95 percent.
(D)Posting to each social media platform maintained by such person the notice subsection (c)(1)(D), or a description of such notice and a link to such notice, at least 5 times each calendar month for the 12 months after the Commission has approved the action plan.; and (C)by adding at the end the following new paragraph:

(5)In this subsection— (A)the term social media platform means a website or internet medium that—
(i)permits a person to become a registered user, establish an account, or create a profile for the purpose of allowing users to create, share, and view user-generated content through such an account or profile;  (ii)enables one or more users to generate content that can be viewed by other users of the medium; and 
(iii)primarily serves as a medium for users to interact with content generated by other users of the medium; and (B)the term subscription service means a service under which two or more consumer products are sold to consumers that does not permit the consumer to select each product comprising an individual package..
(2)Tolling of expendituresParagraph (4) of section 15(d) of such Act (15 U.S.C. 2064(d)) (as redesignated by section 3(b)(1)(A) of this Act) is amended by adding at the end the following new subparagraph:  (D)If the Commission revokes its approval of the action plan, the running of the 365-day period in paragraph (3)(A) shall be tolled. If the Commission approves an alternative action plan to the action plan for which approval was revoked, the time period for completing the expenditures as required by paragraph (3)(A) for such alternative action plan shall not exceed the number of days that did not elapse under such 365-day period..
(c)Notification requirements apply to settlement offersSection 15(f) of such Act (15 U.S.C. 2064(f)) is amended— (1)in paragraph (1)—
(A)by striking Any settlement and inserting Subject to paragraph (2), any settlement; and (B)by striking unless the settlement offer is clearly frivolous or duplicative of offers previously made;
(2)by redesignating paragraph (2) as paragraph (4); and (3)by inserting after paragraph (1) the following new paragraphs:

(2)A settlement offer described in paragraph (1) may not be transmitted if such offer— (A)is clearly frivolous;
(B)is duplicative of offers previously made; or (C)does not obligate the manufacturer, distributor, importer, or retailer that is a party to such offer to perform the actions in subparagraphs (A) and (B) of subsection (k)(1).
(3)At the outset of a hearing under this subsection, the Commission shall recommend that a manufacturer, distributor, importer, or retailer that is or becomes a party to a settlement offer perform the actions described in subsection (d)(3).. (d)Voluntary corrective action notificationSection 15 of such Act (15 U.S.C. 2064) is further amended by adding at the end the following new subsection:

(k)Voluntary Corrective Action
(1)RequirementsAny voluntary corrective action taken by a manufacturer, distributor, importer, or retailer in consultation with the Commission relating to a product described in subsection (b) may be determined by the Commission as a sufficient remedial measure only if, as part of such voluntary corrective action— (A)such manufacturer, distributor, importer, or retailer provides the notice required by subsection (c); and
(B)such notice is posted in the manner required by subparagraphs (C) and (D) of subsection (d)(3). (2)RecommendationsWhen a manufacturer, distributor, importer, or retailer informs the Commission that it will take voluntary corrective action in consultation with the Commission, the Commission shall recommend that such manufacturer, distributor, importer, or retailer perform the actions described in subsection (d) as part of the voluntary corrective action..
4.Applicability
(a)Action plans and settlement offersThe amendments made by subsections (a) through (c) of section 3 shall only apply to action plans initiated under section 15(d) of the Consumer Product Safety Act (15 U.S.C. 2064(d)) and settlement offers submitted under section 15(f) of such Act, (15 U.S.C. 2064(f)) on or after the date of enactment of this Act. (b)Voluntary Corrective ActionThe amendments made by subsection (d) of section 3 shall only apply to voluntary corrective actions about which the Consumer Product Safety Commission is initially informed on or after the date of enactment of this Act.
5.Recall participation rates reported to Congress
(a)Report to congressSection 27(j) of the Consumer Product Safety Act (15 U.S.C. 2076(j)) is amended— (1)in the matter preceding paragraph (1), by inserting after and the Congress the following: , and shall make publicly available on its website,;
(2)in paragraph (12)(F), by striking and at the end; (3)by redesignating paragraph (13) as paragraph (14); and
(4)by inserting after paragraph (12) the following new paragraph:  (13)for each recall initiated or ongoing during the reporting period that is pursuant to an order under section 15(d), a settlement agreement, or a voluntary corrective action taken in consultation with the Commission—
(A)the number of products subject to the recall sold; (B)the number of such products for which a consumer has been remedied;
(C)the number of consumers to whom a notification has been made directly; and (D)the number of incidences of injuries resulting from a product subject to the recall occurring after the initiation of the recall that are reported to the Commission; and.
(b)Effective dateThe amendments made by this section shall apply on the first day of the first fiscal year which begins after the date of the enactment of this Act.  